J-S60031-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: D.J.Y., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: L.D., MOTHER                         No. 848 MDA 2014


              Appeal from the Decree entered April 14, 2014,
        in the Court of Common Pleas of Luzerne County, Orphans’
                          Court, at No(s): A-8099

BEFORE:     OTT, STABILE, and JENKINS, JJ.

MEMORANDUM BY JENKINS, J.:                      FILED NOVEMBER 19, 2014
     L.D. (“Mother”) appeals from the decree dated and entered on April

14, 2014, in the Luzerne County Court of Common Pleas, Orphans’ Court

Division, involuntarily terminating her parental rights to her son, D.J.Y.

(“Child”), born in May of 2005, pursuant to section 2511(a)(1) and (b) of the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) and (b).1 We affirm.

     The relevant facts and procedural history of this case are as follows.

Child is autistic and has Attention Deficit Hyperactivity Disorder (ADHD).

Trial Ct. Op., 6/12/14, at 6. In 2007, Luzerne County Children and Youth

Services (“CYS”) removed Child from the care of Mother and Father and

placed Child in the custody of Child’s maternal great aunt (“Great Aunt”) and

great uncle (“Great Uncle”) (together, “Petitioners”), in whose care Child has

remained up to the filing of the subject termination petition. Id. at 2. On

June 16, 2008, the trial court entered an order, giving primary physical


1
  The trial court, by separate decree   dated and entered on April 14, 2014,
also involuntarily terminated G.Y.’s    (“Father’s”) parental rights to Child.
Father did not participate in any of    the lower court proceedings, has not
appealed the decree terminating his     parental rights to Child, and is not a
party to this appeal.
J-S60031-14


custody of Child to Petitioners, allowing Mother visitation with Child, and

requiring Mother to complete a parenting class, a drug and alcohol

evaluation, and a mental health evaluation. Id. at 7, 14. Pursuant to the

order, Mother was also required to provide to the trial court written

documentation verifying that she had completed all of the requirements. Id.

at 7.

        On August 23, 2013, Petitioners filed a petition for the involuntary

termination of Mother and Father’s parental rights to Child, alleging the

elements of 23 Pa.C.S.A. § 2511(a)(1) and (b) as grounds for termination.

Id. at 1. The trial court held an evidentiary hearing on April 9, 2014. Id.

At the hearing, the trial court heard testimony from Petitioners and Mother.

S.D. (“Maternal Grandmother”), R.P. (“Maternal Great Grandmother”), and

Mother’s 15-year-old son, Child’s brother, O.Y., also testified at the hearing.

        Great Aunt testified that, over the course of the six months prior to

filing the termination petition (February 23, 2013 to August 23, 2013),

Mother did not have any contact with Child, nor had she fulfilled any

parental duties on Child’s behalf:

        Q. From February 23rd, 2013 up to the date of August 23rd,
        2013, has [Mother] had any contact with [Child]?
        A. No.
        Q. Has she made any phone calls to [Child]?
        A. No.
        Q. Has she sent any cards or letters to [Child]?
        A. No.
        Q. Has she sent any gifts to [Child]?
        A. No.
        Q. Has she come by the house and asked to speak to [Child]?
        A. No.
        Q.   Has she had any indirect contact with [Child] through
        Facebook or social media?
        A. No.

                                     -2-
J-S60031-14


      Q. During that period of time, have you prevented her from
      contacting [Child]?
      A. No.
      Q. Does [Mother] provide any type of financial support for
      [Child]?
      A. No.
      Q. Does she pay child support?
      A. No.
      Q. Is she court ordered to pay child support?
      A. No.
      Q. Does she drop off clothing for [Child]?
      A. No.
      Q. Does she drop off food for [Child]?
      A. No.
      Q. Does she give you any support outside of the court for
      [Child]?
      A. No.
      Q. . . . has she taken [Child] to any doctor’s appointments?
      A. No.
      Q. Dentist appointments?
      A. No.
      Q. Mental health appointments?
      A. No.
      Q. Has she done any parental duties whatsoever on behalf of
      [Child] during that six-month period?
      A. No.
Notes of Testimony, 4/9/14, at 18-20.       Great Aunt further testified that

Mother could have contacted Child during the six months prior to the filing of

the termination petition since Mother was aware of Petitioners’ telephone

number, having previously called Great Aunt on that exact telephone

number, as well as Petitioners’ address, having previously visited Petitioners’

residence. Id. at 11-12. Great Uncle corroborated Great Aunt’s testimony

and testified that he, too, had done nothing to prevent Mother from

contacting or seeing Child during the six months prior to filing the

termination petition.   Id. at 49-50.   Further, Petitioners testified that it is




                                     -3-
J-S60031-14


their intention to adopt Child should the trial court grant the termination

petition. Id. at 46-48.

     In her testimony, Mother admitted that she had not performed

parental duties such as taking Child to the doctor, dentist, or optometrist

since Child was two years old, and that, since 2008, besides running into

Child on occasion at a family affair, she had only seen Child on one

occasion—his eighth birthday in May 2013. Id. at 97, 108-109. Mother also

confirmed that, in the six months prior to the filing of the termination

petition, she did not telephone Petitioners to speak with Child, nor did she

send any cards, letters, gifts, or money to Petitioners for Child. Id. at 97-

98, 109.

     On cross-examination, Mother testified to her issues with substance

abuse, indicating that, on January 18, 2013, she had pleaded guilty to

possession of a controlled substance and, from February 2013 to the

beginning of March 2013, was incarcerated for retail theft and possession of

a controlled substance.   Id. at 99-100.   In addition, on March 11, 2013,

Mother pleaded guilty to public drunkenness and similar conduct. Id. at 99.

Mother further testified that, upon her release from incarceration in March

2013, she admitted herself to Valley Forge Medical Center, a rehab facility,

and that she had remained sober since being successfully discharged from

the facility in April 2013. Id. at 79, 113. Nevertheless, despite being able

to provide the trial court with a certificate evidencing her successful

completion of a rehabilitative programs, Mother failed to supply written

documentation verifying her completion of a drug and alcohol evaluation and




                                    -4-
J-S60031-14


a mental health evaluation, as required by the trial court’s June 16, 2008

order. Trial Ct. Op. at 7.

      On April 14, 2014, the trial court entered corresponding decrees,

terminating the parental rights of Mother and Father, respectively, pursuant

to 23 Pa.C.S.A. § 2511(a)(1) and (b).            On May 14, 2014, Mother

simultaneously filed a timely notice of appeal and a concise statement of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises a single question for our review:

      Whether the trial court erred in finding that [Petitioners] met
      [their] burden to prove the elements of termination with respect
      to [23 Pa.C.S.A. § 2511(a)(1) and (b)][] through clear and
      convincing evidence?
Mother’s Brief at 3.

      We review appeals from the involuntary termination of parental rights

according to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; [In re:]
      R.I.S., [614 Pa. 275], 36 A.3d [567, 572 (2011) (plurality
      opinion)]. As has been often stated, an abuse of discretion does
      not result merely because the reviewing court might have
      reached a different conclusion. Id.; see also Samuel-Bassett
      v. Kia Motors America, Inc., [613 Pa. 371], 34 A.3d 1, 51
      (2011); Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634
      (2003). Instead, a decision may be reversed for an abuse of
      discretion      only   upon     demonstration         of     manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.



                                       -5-
J-S60031-14


           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (1994).
In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2511, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.
In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of



                                    -6-
J-S60031-14


parental rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009). Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”
Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, the trial court terminated Mother’s parental rights pursuant to

section 2511(a)(1) and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                     ***

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.
                                     -7-
J-S60031-14


23 Pa.C.S.A § 2511(a)(1), (b).

      With respect to section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing

In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). Further,

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).
Id.   (quoting In re Adoption of Charles E.D.M., 550 Pa. 595, 602, 708

A.2d 88, 92 (1998)).

      This Court has emphasized that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B.N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal

citations omitted). We have explained:

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.




                                      -8-
J-S60031-14


      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.
Id.

      Further, we have stated that a parent is required to make diligent

efforts   towards   the   reasonably   prompt    assumption    of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).            A

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

      In her brief on appeal, Mother essentially argues that Petitioners

presented insufficient evidence to sustain their burden under section

2511(a)(1) and (b), and, thus, that the trial court abused its discretion in

terminating her parental rights to Child. Specifically, Mother contends that

the trial court erred in finding that Mother’s conduct during the six months

prior to the filing of the termination petition established her refusal or failure

to perform parental duties on Child’s behalf or evidenced Mother’s settled

purpose of relinquishing her parental claim to Child.        In support, Mother

emphasizes her testimony that she maintained regular contact with Child up

to her incarceration from February 2013 to the beginning of March 2013,

                                       -9-
J-S60031-14


during which she claims that she was unable to telephone Petitioners to

speak to Child and had no funds to buy stamps to send cards or letters to

Child. Mother’s Brief at 8 (citing N.T., 4/9/14, at 96). In addition, Mother

avers that, after being successfully discharged from rehabilitation in April

2013, she made several attempts to contact Child, all of which were

unsuccessful because Petitioners, recognizing Mother’s telephone number on

their caller identification, refused to answer her phone calls. Id. at 9 (citing

N.T., 4/9/14, at 79-81).

      In its Rule 1925(a) opinion, the trial court explained its analysis under

section 2511(a)(1) as follows:

             With grounds for termination under [section 2511(a)(1)],
      the first line of inquiry. . . is the parent’s explanation for his or
      her conduct. . . . Mother testified that [during her incarceration
      from February 2013 to the beginning of March 2013] she did not
      request visits with [Child] because she believed [that] prison is
      an inappropriate place to visit for a child. However, Mother did
      not make any attempts to call[] [or] send letters or cards to
      [Child] while she was incarcerated.             When Mother was
      questioned several times as to the reason for [her] not calling
      [Child] from prison, Mother seemed to avoid answering the
      questions by answering that the counselors did not care.
      Then[,] when asked specifically as to whether she attempted to
      call [Child] from prison, Mother responded that she requested a
      “male” to make a phone call on three (3) different occasions in
      February of 2013 and that the “male” would not call [anymore]
      and that no one cared. Mother also did not write to [Child] from
      prison claiming that she did not have money for stamps. It is
      also interesting to note that subsequent to being released from
      prison, Mother was in Valley Forge Medical Rehabilitation Center
      from March 2013 until April 2013. During her stay, Mother also
      did not call or write to [Child], claiming that she had no funds to
      do so. However, when Mother left the Rehabilitation Center in
      April of 2013, Mother still did not call or write to [Child] between
      April 2013 and August 2013. During that time, Mother was
      neither incarcerated nor in a [r]ehabilitation [c]enter.


                                     - 10 -
J-S60031-14


             Mother gave inconsistent testimony regarding calling
      [Child] between February 2013 and August 2013.            Mother
      testified that in April of 2013, she was calling [Petitioners’]
      residence, but [Petitioners] would not answer the telephone.
      Then[,] Mother testified that she did not telephone [Petitioners]
      to speak to [Child] between February 23, 2013 and August 23,
      2013.

            The [trial court] finds that Mother did not attempt to call or
      write to [Child] while she was incarcerated. The [trial court]
      does not find Mother credible in testifying that she asked a male
      to call or that she had no funds to write a letter. Even after
      Mother was released from prison and the rehabilitation center,
      Mother still did not call or write to [Child] for the remaining four
      (4) months prior to the filing of the [termination petition].

            [Based on the foregoing, the trial court finds that Mother]
      did not utilize [the] resources [available to her in prison] to
      maintain a place of importance in [Child’s] life. Thus, the [trial
      court] finds [that] Mother has refused or failed to perform any
      parental duties between February 23, 2013 and August 23, 2013
      and did not offer a reasonable explanation for not performing her
      parental duties.

             The second line of inquiry is the post-abandonment contact
      between parent and child. There is credible testimony given by
      [Great Aunt] that Mother did not have any contact with [Child]
      six (6) months prior to filing the [termination petition] (between
      February [23,] 2013 and August 23, 2013)[.] [Child] has been
      living with [Great Aunt] since 2007. Mother testified that the
      only time she saw [Child] was when the families got together.
      Mother testified that she saw [Child] on one or two occasions in
      December of 2013 when [Child] and [Great Aunt] were visiting
      [Maternal Great Grandmother’s] home.
Trial Ct. Op. at 8-11 (internal citations omitted).

      After a careful review of the record, we conclude that the trial court’s

findings are supported by clear and convincing, competent evidence, and

that it reasonably concluded that Mother, by her conduct during the six-

month period preceding the filing of the termination petition, demonstrated

a settled purpose of relinquishing her parental claim to Child and/or her

                                     - 11 -
J-S60031-14


refusal or failure to perform parental duties on Child’s behalf, in accordance

with section 2511(a)(1).    Further, to the extent that Mother is asking this

Court to revisit the trial court’s determinations regarding the credibility of

the testifying witnesses, we find that the trial court’s findings are supported

by competent evidence of record and, accordingly, discern no abuse of

discretion or error of law on the trial court’s part. See In re Adoption of

R.J.S., 901 A.2d at 506 (stating that “[t]he trial court, not the appellate

court, is charged with the responsibilities of evaluating credibility of the

witnesses and resolving any conflicts in the testimony. In carrying out these

responsibilities, the trial court is free to believe all, part, or none of the

evidence.”) (internal citations omitted).

      We now turn our attention to section 2511(b) and look to see if the

trial court properly found that termination was in the best interest of Child.

With respect to section 2511(b), this Court has explained the requisite

analysis as follows:

            Subsection 2511(b) focuses on whether termination of
      parental rights would best serve the developmental, physical,
      and emotional needs and welfare of the child. In In re C.M.S.,
      884 A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.
In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).


                                     - 12 -
J-S60031-14


     In its analysis of section 2511(b), the trial court explained:

            The third line of inquiry. . . requires the [trial court] to
     review the evidence in support of termination under [section
     2511(b)]. . . . The [trial court] finds that [Child’s] physical
     needs are met by [Petitioners]. [Great Aunt] testified that [] she
     and [Great Uncle] take [Child] regularly to the pediatrician and
     that [Child’s] immunizations are up to date.          [Great Aunt]
     testified that [Petitioners] own their home and [Child] has his
     own room. [Great Aunt] stated she prepares [Child’s] meals and
     also insures that [Child] has sufficient clothing to wear.

            The [trial court] finds that [Petitioners] also meet [Child’s]
     developmental needs. [Great Aunt] testified that since [Child] is
     autistic and has ADHD, [Child] takes medications. [Child] also
     has a [Therapeutic Staff Support] worker who works with [Child]
     twenty (20) hours per week. [Child] has a behavioral specialist
     who comes to [Child’s] residence two (2) hours every two (2)
     weeks and who also works with [Child] once per week at
     [Child’s] school. [Great Aunt] testified that she works with a
     mobile therapist who assists [Child] once per week for two (2)
     hours at the house.

            The [trial court] also finds that [Petitioners] meet [Child’s]
     emotional needs. [Great Aunt] testified that [Child] calls her
     “Mommy” and [Great Uncle], “Daddy.” [Petitioners] adopted
     [Child’s] sister who resides with them. According to [Great
     Aunt], [Child] is very loving to his sister and views her and
     [Petitioners] as his family. Also, when [Child] is upset, [Great
     Aunt] provides him emotional support. [Great Aunt] testified
     that she understands [Child’s] needs. [Great Aunt] testified that
     she knows how to calm [Child] down when he is upset and when
     he has tantrums. [Great Aunt] testified that she and [Great
     Uncle] work with a mobile therapist who teaches them how to
     address [Child’s] emotional issues.

          According to [Great Aunt], there is no emotional bond
     between [Child] and [Mother]. [Great Aunt] testified that [Child]
     does not remember [Mother], nor does [Child] ask for her.
     According to [Great Aunt], [Child] does not say he misses
     [Mother]. [Great Aunt] testified that [Child] knows [Mother] is
     part of the family because [Maternal Grandmother] and
     [Maternal Great Grandmother] remind [Child] about [Mother].

                                    - 13 -
J-S60031-14


      [Great Aunt] testified that [Child] calls her “Mommy” and
      [Mother], “Mommy [L].” Mother admitted that although she
      does believe there is still a bond between herself and [Child], the
      bond is now stronger between [Great Aunt] and [Child].

             [Great Aunt] testified that she would like to adopt [Child]
      should the [trial court] terminate parental rights. [Great Aunt]
      emphasized that she and [Great Uncle] already adopted [Child’s]
      sister. [Great Aunt] testified that she loves [Child] and if she
      were to adopt him, she knows she will be legally and financially
      responsible for him. . . . [Great Uncle] also testified that it is
      [Petitioners’] intention to adopt [Child], and further understands
      that he would be financially responsible for [Child]. . . .

            The [trial court] finds that [] Mother is not able to meet
      [Child’s] best interests or needs. In stark contrast, [Petitioners]
      have amply demonstrated they continue to meet [Child’s]
      physical, developmental and emotional needs and that [Child]
      has thrived under their care. [Child] needs and deserves a
      permanent home. The only way to provide this to [Child] is to
      terminate the rights of [] Mother. Clearly[,] it is in [Child’s] best
      interest to do so.
Trial Ct. Op. at 11-17 (internal citations omitted).

      Here, our review of the record indicates that there is competent

evidence to support the trial court’s decision that termination of Mother’s

parental rights best serves Child’s developmental, physical, and emotional

needs and welfare.    Although Mother has expressed a willingness to fulfill

her parental duties regarding Child’s needs and welfare, her failure to put

herself in a position to develop a parental bond with Child as well as her

complete absence throughout the majority of Child’s life illustrate her

inability to do so. Moreover, the trial court found that Child has bonded with

Petitioners, who are pre-adoptive, have served as Child’s foster parents

since he was three years old, and ably provide for Child’s special needs. In

fact, as noted by the trial court, Mother, by her own admission, confirmed

that Child has a stronger bond with Great Aunt than with her. As such, we

                                     - 14 -
J-S60031-14


find that it was appropriate for the trial court to determine that the

termination of Mother’s parental rights would not have a detrimental effect

on Child and would be in Child’s best interest.    In consideration of these

circumstances and our careful review of the record, we conclude that the

trial court did not abuse its discretion or commit an error of law in finding

competent evidence to support the termination of Mother’s parental rights to

Child under section 2511(b).

      Accordingly, for the reasons stated above, we affirm the trial court’s

decree involuntarily terminating Mother’s parental rights to Child pursuant to

23 Pa.C.S.A. § 2511(a)(1) and (b).

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/2014




                                     - 15 -
J-S60031-14




              - 16 -